Citation Nr: 1008555	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.  

2.  Whether new and material evidence has been received to 
reopen service connection for bilateral hearing loss.

3.  Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to 
September 1967; he had later service in the Army National 
Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Veteran testified at a Board 
hearing held at the RO in January 2010.  A transcript of that 
hearing is of record.

The issue of service connection for tinnitus has been raised 
by the record, but has not been adjudicated by the RO.  
Therefore the Board does not have jurisdiction over that 
issue, and the Board refers it to the RO for appropriate 
action.  

The issues of service connection for bilateral hearing loss 
and service connection for back disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO.  


FINDINGS OF FACT

1.  At the January 2010 Board personal hearing, the Veteran 
indicated that he wished to withdraw the appeal on the issue 
of service connection for diabetes mellitus type II.  

2.  In a rating decision dated in March 2005, the RO denied 
service connection for bilateral hearing loss, finding that 
the evidence did not show hearing loss disability in service, 
and that current hearing loss disability was not related to 
service; there was no timely appeal of that decision.  

3.  Evidence received since the March 2005 decision is not 
cumulative or redundant of evidence previously of record 
relates to unestablished facts of in-service injury and nexus 
to service that are necessary to substantiate the claim of 
service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran on the issue of service connection for diabetes 
mellitus type II have been met, and that appeal is dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).  

2.  New and material evidence has been received, and service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for Service Connection for Diabetes 
Mellitus

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§ 20.202.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The Veteran and his attorney clearly indicated on the record 
at the January 2010 Board personal hearing that the Veteran 
was requesting to withdraw his appeal on the issue of service 
connection for diabetes mellitus type II.  The Veteran has 
met the criteria of 38 C.F.R. § 20.204 for withdrawal of the 
appeal on this issue.  As there remain no allegations of 
errors of fact or law for appellate consideration, the Board 
does not have jurisdiction to review the appeal as to this 
claim, and it will be dismissed.  

Reopening of Service Connection for Bilateral Hearing Loss

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court).  In this case, the RO provided the 
Veteran notice regarding reopening of his previously denied 
hearing loss claim in a letter dated in August 2007.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

In this case, in a rating decision dated in March 2005, the 
RO denied service connection for bilateral hearing loss, 
finding that Army service treatment records and Army National 
Guard treatment records do not show a diagnosis of hearing 
loss or treatment for injury to the ears as a result of 
acoustic trauma and finding that nothing in the record 
specifically linked current hearing loss to any event or 
experience in service, including during  active duty for 
training or inactive duty for training in the National Guard.  
The RO notified the Veteran of its decision and information 
concerning his appellate rights in a letter dated in 
March 2005.  The Veteran did not file a notice of 
disagreement within a year of the notice, and that rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2009).  

Evidence of record at the time of the March 2005 rating 
decision included the Veteran's DD Form 214 reflecting a 
military occupational specialty of ammunition storage 
specialist.  Also of record was NGB Form 22, National Guard 
Report of Separation and Record of Service, showing the 
Veteran retired from the National Guard in March 2002 with 
18 years of service from December 1984 to March 2003 with 
more that six and a half years of prior reserve component 
service.  An attached sheet shows a statement of the 
Veteran's points earned toward retirement, by year.  

The record included service treatment records for the 
Veteran's active duty service from May 1966 to 
September 1967, which included no mention of complaint, 
finding, or diagnosis of hearing loss.  The reports of the 
Veteran's service entrance examination in May 1966 and his 
service separation examination in August 1967 included 
audiometer readings.  In this regard, the Board notes that 
prior to November 1967 service departments consistently used 
ASA units to record pure tone sensitivity thresholds in 
audiometric measurement.  VA currently uses ISO (ANSI) units.  
For purposes of comparison between the service audiometric 
data and more recent audiometric data, the table below shows 
the ASA measurements in decibels recorded in service with the 
comparable ISO (ANSI) measurements in adjacent parentheses.  




HERTZ


 For ISO 
add
500 
(15)
1000 
(10)
2000 
(10)
3000 
(10)
4000 (5)
EAR/DATE





R/ May 
1966
5 (20)
0 (10)
0 (10)
--
-5(0)
L/ May 
1966
15 (30)
0 (10)
0 (10)
--
15 (20)
R/ Aug 
1967
0 (15)
0 (10)
0 (10)
--
0 (5)
L/ Aug 
1967
0 (15)
0 (10)
0 (10)
--
10 (10)

The record also included the report of an Army National Guard 
enlistment examination dated in February 1980.  The 
audiometer readings in ISO (ANSI) units were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
30
LEFT
20
15
15
35
15

VA medical reports in the file were dated from August 2004 to 
December 2004 and included an August 2004 progress note 
showing the Veteran was seen in the audiology clinic and 
reported trouble understanding his wife and understanding 
speech in a noisy environment.  He gave a history of 27 years 
in artillery in the Army and construction work.  The 
assessment was reported as hearing within normal limits 
sloping to a moderate high frequency sensorineural hearing 
loss.  The audiologist made an ear mold impression and 
ordered a new hearing aid for the left ear.  

Evidence added to the record includes statements from the 
Veteran in which he reported that he was in field artillery 
for 20 years exposed to 8-inch/155-millimeter guns.  He said 
his work in construction was in sheetrock and as a drywall 
finisher and no noise was involved.  In a VA outpatient 
record dated in January 2007, it was noted that the Veteran 
reported his hearing loss was chronic and stable on the left, 
but he noted slight loss on the right and requested referral 
to audiology.  In a June 2007 VA audiology clinic note, it 
was noted that the Veteran had a history of sensorineural 
hearing loss.  The assessment was hearing within normal 
limits sloping to a moderate sensorineural hearing loss with 
good speech scores.  New hearing aids were ordered.  

At the January 2010 hearing, the Veteran testified that when 
he was an ammunition storage specialist in service in the 
1960s, he was exposed to loud noises because the firing range 
was only about 20 meters from the ammunition dump where he 
worked.  He testified that guns were being fired every day he 
was there.  He also testified that he was a cannoneer in the 
National Guard and worked on the 105, the 155, and the 198.  
He testified he was crew chief on the largest guns, including 
the eight-inch guns.  He testified that sometimes he went on 
fire missions and might shoot 100 rounds, which he said made 
a lot of noise.  He said he was the safety NCO (non-
commissioned officer), which required him to be close to the 
gun.  

The Veteran testified that he received hearing aids from the 
VA in Memphis, but that in addition, he had earlier gone to 
VA in Kansas City.  He estimated that it was in 1994 or 1995 
that he first was given a hearing aid.  He testified that at 
first he was given a hearing aid for the left ear, but now he 
was wearing hearing aids in both ears.  The Veteran testified 
that his construction work in civilian life did not involve 
noise exposure because he was in finishing work.  He further 
testified that before he retired, he was in the 151st Cavalry 
for about nine years, which involved shooting the 50 caliber 
machine gun.  He said that was the loudest crew-served weapon 
in the military and he had to qualify with that weapon two to 
three times a year.  He testified that although he was issued 
earplugs, he did not do much good and sometimes he had to 
have them off, because he, as the platoon sergeant, had to 
listen at the radio.  



At the January 2010 Board personal hearing, the Veteran 
submitted an Army National Guard periodic examination report 
dated in October 1994.  The audiometer readings in ISO (ANSI) 
units were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
30
30
40
LEFT
20
10
25
40
45

After a review of the evidence, the Board finds that new and 
material evidence has been received since the March 2005 
rating decision.  In particular, the January 2010 Board 
personal hearing testimony elaborates upon the extent of the 
Veteran's noise exposure in service and indicates that the 
Veteran experienced noise exposure associated with weapons 
firing both in active duty service from May 1966 to 
September 1967 and during his period of training in the 
National Guard, starting in the 1980s and continuing to 
retirement in 2003.  Such evidence is new and material on the 
question of in-service injury or disease because the March 
2005 rating decision noted the Veteran's in-service acoustic 
trauma, but did not recognize such as in-service injury or 
disease, based on the findings of no treatment or diagnosis 
of hearing loss in service.  The additional evidence 
regarding severity of acoustic trauma is new and material 
evidence of in-service "injury," that is, the injury of 
acoustic trauma. 

The Army National Guard periodic examination report dated in 
October 1994 also provides additional evidence regarding the 
severity of hearing loss within one year of service.  Such 
evidence tends to reflect on the severity of hearing loss 
during service.  The March 2005 rating decision seemed to 
erroneously suggest that hearing loss disability to a 
compensable degree had to be demonstrated in service or 
within one year of service before service connection could be 
granted.  

In a case such as this one where acoustic trauma has been 
demonstrated, the Veteran does not have to establish hearing 
loss to a disabling degree during service or within one year 
of service, and does not have to show treatment for hearing 
loss during service.  The laws and regulations do not 
strictly require in-service complaint of, or treatment for, 
hearing loss in order to establish service connection.  Even 
if "disabling" loss (that meets the requirements of 
38 C.F.R. § 3.385) is not demonstrated at service separation, 
service connection for a current hearing disability may still 
be established by evidence that a current disability is 
causally related to service.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).  Where audiological measures of hearing 
loss in service do not demonstrate any measurable loss of 
hearing in service, the Court, in interpreting 38 C.F.R. 
§ 3.385, has held that "the regulation does not in and of 
itself rule out an award of service connection due to the 
absence of results of an in-service audiometric examination 
capable of being compared with the regulatory pure tone and 
speech recognition criteria  . . . Therefore, the provisions 
of 38 C.F.R. § 3.385 do not serve as a bar to service 
connection."  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The Court has held that a veteran may establish the 
required nexus between his current hearing loss disability 
and his term of military service if he can show that his 
hearing loss disability resulted from acoustic trauma.  
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  

On the question of relationship of current hearing loss 
disability to service, the Veteran testified that he believes 
his hearing loss is associated with service because he was 
not exposed to excessive noise in his civilian employment.  
Further, the Veteran submitted the report of a National Guard 
periodic examination in October 1994, which shows the 
presence of a hearing loss disability for VA purposes in each 
ear as of that time.  This evidence was not of record prior 
to the March 2005 rating decision.  Accepting the Veteran's 
testimony as credible for purposes of reopening, and 
considering it together with the October 1994 examination 
report added to the record, along with VA medical records 
showing a current diagnosis of high frequency sensorineural 
loss, relates to an unestablished fact of nexus to service 
that is necessary to substantiate the claim.

The additional evidence of record since the March 2005 
decision is new and material because it relates to 
unestablished facts of in-service injury and nexus to service 
that are necessary to substantiate the claim of service 
connection for bilateral hearing loss, so raises a reasonable 
possibility of substantiating the claim for service 
connection for hearing loss.  For these reasons, the Board 
finds that the claim for service connection for bilateral 
hearing loss must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

The appeal for service connection for diabetes mellitus type 
II is dismissed.  

To the limited extent that new and material evidence to 
reopen service connection for bilateral hearing loss has been 
received, the appeal is granted.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946, or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
The regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley, 5 Vet. App. at 157 (the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss).  

The Board points out that the absence of in-service evidence 
of hearing loss is not fatal to a claim for service 
connection.  See Ledford 3 Vet. App. at 89.  Evidence of a 
current hearing loss disability (that is, one meeting the 
requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley at 159.  In the 
case of a claim for hearing loss claimed due to in-service 
noise, if there is insufficient evidence to establish that 
the claimed chronic disability was present during service, 
the evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey, 2 Vet. App. 352.  

Assistance to be provided by VA includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
a medical opinion be obtained with respect to a claimant's 
claim for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the claimant's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  With 
respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the claimant's 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA medical records indicate the presence of 
bilateral high frequency sensorineural hearing loss that 
meets VA's definition of hearing loss disability at 38 C.F.R. 
§ 3.385.  Service records confirm that the Veteran was an 
ammunition storage specialist during his service in the 1960s 
and the record also shows that the Veteran has stated he was 
exposed to loud noise in during that service as well as 
having extensive noise exposure from large guns as well as 50 
caliber machine guns during active duty training over many 
years in the National Guard.  It is the judgment of the Board 
that the Veteran should be provided a additional VA audiology 
examination with an opinion as to whether it is at least as 
not that his current hearing loss disability is related to 
noise exposure in service, including active duty service in 
the 1960s and noise exposure during periods of active duty 
for training while he was in the National Guard.  

As to the issue of service connection for back disability, at 
the January 2010 Board personal hearing, the Veteran 
testified that during a period of active duty for training in 
August 1985 he had a back injury while lifting a heavy 
object, was sent to sick call, and later was sent to Muncie 
Hospital at Fort Leavenworth, Kansas.  He testified he was 
given pain medication, was off duty for a period of time, and 
was given lifting restrictions.  He testified that he has had 
continuing back problems since that time.  In this regard, at 
the hearing, the Veteran submitted copies of service 
treatment records documenting treatment for a back injury in 
August 1985, a diagnosis of low back strain, duty 
restrictions, and treatment with medication.  He testified 
that after that although there is a gap in the medical 
records in the file from 1985 into the 2000s, he was getting 
treatment at VA, including at VA in Kansas City for a while.  

In view of the Veteran's testimony, action should be taken to 
attempt to obtain VA medical records to which he referred.  
Further, as the Veteran has submitted copies of service 
treatment records from the 1980s and 1990s that are not 
otherwise in the claims file, a request should be made to the 
Veteran to submit all service treatment records in his 
possession.  

In addition, the Board notes that in letters dated in 
January 2005 and February 2005, an Administrative NCO, 
Tennessee National Guard, Alpha Battery, 3rd Howitzer 
Battalion 115th Field Artillery stated he was responding to a 
letter requesting medical documentation on the Veteran.  He 
stated that all medical files concerning the Veteran had been 
sent to War Records office in Nashville, Tennessee, and 
provided the address from which the records could be 
requested.  There is no indication in the record that such a 
request was made, and this should be done.  

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), 
the Court held that the duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  As the back 
disability claim concerns the etiology of any current back 
disability, including its relationship to service, the Board 
finds that the Veteran should be afforded VA examination and 
medical opinion.  

Accordingly, the issues of service connection for bilateral 
hearing loss and service connection for a back disorder are 
REMANDED for the following action:

1.  The RO should attempt to obtain and 
associate with the claims file service 
treatment pertaining to the Veteran's 
service in the Army National Guard from 
1980 to 2003, including a request for 
such records to Departments of the Army 
and Air Force, Joint Force Headquarters, 
Tennessee National Guard, ATTN:  War 
Records, Houston Barracks, P.O. Box 
41502, Nashville, TN 37204-1502.  All 
actions taken to attempt to obtain the 
requested records should be documented 
fully in the claims file.  

2.  The RO should contact the Veteran and 
request that he submit all service 
treatment records in his possession.  In 
addition, the RO should request that the 
Veteran identify the years during which 
he received treatment at the VAMC in 
Kansas City, Missouri.  Action should 
then be taken to obtain and associate 
with the claims file VA medical records 
identified by the Veteran.  

3.  Thereafter, the Veteran should be 
provided an orthopedic examination to 
determine the nature and etiology of 
any current back disability.  The 
examiner should review the relevant 
documents in the claims folder and note 
such review in the examination report.  
After review of the record and 
examination of the Veteran, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current back disability had 
its onset in service or is causally 
related to any in-service injury, 
including the lifting injury in 
August 1985, which is documented in 
service treatment records during a 
period of active duty for training.  
All examination findings, along with 
the complete rationale for all opinions 
expressed, should be included in the 
examination report.  

4.  The RO should arrange for the 
Veteran to undergo a VA audiological 
examination to ascertain the severity 
and etiology of his bilateral hearing 
loss.  The examiner should be requested 
to provide an opinion as to whether it 
is at least as likely as not 
(50 probability or higher) that any 
current bilateral hearing loss 
disability is related to service, 
specifically to the acoustic trauma 
sustained as ammunition storage 
specialist while on active duty or 
acoustic trauma as a cannoneer in his 
field artillery unit during periods of 
active duty for training in the 
National Guard.  The relevant documents 
in the claims folder should be made 
available for review in connection with 
this examination.  The examiner should 
provide complete rationale for all 
conclusions  

The examiner is advised that the 
Veteran is competent to report his 
history and symptoms of acoustic trauma 
and hearing loss, and that his reports 
should be considered in formulating the 
requested opinion. 

5.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
issues on appeal.  If any benefit 
sought remains denied, issue an 
appropriate supplemental statement of 
the case and provide the Veteran and 
his attorney an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


